NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ALLIED TECI-INOLOGY GROUP, INC.,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendant-Appellee,
AND
MONSTER GOVERNMENT SOLUTIONS, LLC,
Defendant-Appellee.
2010-5131
Appea1 from the United States Court of Federal
Claims in case no. 10-CV-120, Judge Th0mas C. Whee1er.
ON MOTION
ORDER
Upon consideration of M0nster Govern1:nent So1utions,
LLC’s unopposed motion to add Wi11ia1n M. Jack to the
trial c0urt’S protective order,
IT ls 0RDERE1) THAT:

ALLIED TECHNOLOGY GROUP V. US 2
The motion is granted
FOR TH1: COURT
t 3EP 1 own 131 Jan H0rba1y
Date J an Horba1y
Clerk
ccc Frederick W. C1aybr0ok, Jr., Esq.
Jacob B. PankoWski, Esq.
MichaeI N. O’Connel1, Jr., Esq.
519 U.S. O0UR1':!i|)ll?E\PPEALS FOR
THE FEDERAL C|RCU|T
SEP 10 2010
JAN HORBALY
CLERK